Citation Nr: 1633850	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service connected posttraumatic stress disorder (PTSD) prior February 11, 2015.

2.  Entitlement to an initial disability rating higher than 30 percent for service-connected PTSD beginning on February 11, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection and assigned an initial rating of 10 percent.  Thereafter, the March 2015 rating decision increased the Veteran's disability rating for PTSD from 10 percent to 30 percent effective February 11, 2015.

The Board previously remanded this matter in October 2014 for additional development.

A hearing was held before a Decision Review Officer (DRO) in April 2012 and before the Board in November 2012.  Hearing transcripts are of record.


FINDINGS OF FACT

1.  For the period prior to February 11, 2015, the Veteran's PTSD resulted in  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the entire period on appeal, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for PTSD for the period prior to February 11, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See March 2011 VA correspondence and the November 2012 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).
  
In compliance with the remand directives, the Veteran underwent a VA psychiatric examination.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have employed the DSM-IV criteria, as warranted for this appeal based on an appeal certified before August 14, 2014.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

Rating in Excess of 10 Percent  
Prior to February 11, 2015

The Veteran has not received psychiatric treatment through VA or a private physician for the entire period at issue.  Instead, the record reflects the Veteran has undergone VA examinations to address the nature and severity of his PTSD.

The Veteran underwent a VA examination in April 2011.  He reported being divorced after 11 years of marriage.  He described himself as "single and happy".  He also has two grown sons but reported having no contact with them.  He had attempted to get back in contact with the children following his divorce but has not been successful.  He also has two grandsons, one of which he has never seen.  The Veteran did report visiting his retired sister in Florida as well as talking on the phone and computer "quite a bit."  Moreover, the Veteran told the examiner he also enjoys turkey, waterfowl and deer hunting along with fishing and bowling as hobbies.  He even participates in a bowling league.

The examiner noted the Veteran was clean, neatly groomed and casually dressed.  He was cooperative and friendly but had a restricted affect and an anxious mood.  He reported no delusions or hallucinations, no suicidal or homicidal thoughts and no panic attacks.  He also had an ability to maintain minimum personal hygiene and no issues with irritability or outburst of anger.  In fact, the Veteran reported only losing his temper twice in his life.  His concentration and ability to fall and stay asleep were noted to be within normal limits.  The examiner also found the Veteran suffers from hypervigilance and exaggerated startled response which caused significant distress or impairment in social, occupational and other areas of functioning.  

Regarding the Veterans' ability to work, he informed the examiner that he was seasonally employed as a truck driver.  He delivered plant materials to stores.  He reported being employed for the past twenty years and having no lost time from work.

The examiner concluded the Veteran did not have total occupational and social impairment nor occupational and social impairment with signs and symptoms resulting in deficiencies in areas such as judgment, thinking, family relations, work and mood.  Instead, the Veteran's PTSD caused reduced reliability and productivity or transient decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.

Thereafter, the Veteran testified before a DRO in April 2012.  At that time, the Veteran reported difficulty with his immediate memory.  For instance, he has to write down what he needs before he goes to the grocery store as well as reminders at work and birthdays, including his two sons.  He also testified that in the last 5 years, he feels irritable and angry while driving or at work with a coworker.  The Veteran also indicated he got along better with people five years or so ago but is now less tolerable.  He further described a startle response and hypervigilance, including when a person approaches him from behind.  

Regarding his sleep, he described waking up on average two to three times a night with tossing and turning.  He reported being unable to get comfortable.  He also has nightmares or flashbacks.  Because he is unable to sleep well at night, he feels like he is less productive in the daytime.  Socially, he reported he stays home typically and does not participate in community groups.  He has three or four people that he is friends with and goes hunting, fishing and camping.  Lastly, the Veteran indicated he is a very emotional person but that he laughs and cries when appropriate.  

A May 2012 Disability Benefits Questionnaire was also completed, assessing the Veteran's PTSD symptoms.  The examiner indicated the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran remained single.  He went turkey hunting this year and did well on his hunts.  He also reported deer hunting last fall with a couple of friends, but having no good shot opportunities.  The Veteran also reported fishing quite often and collecting coins.  

Additionally, the Veteran reported bad dreams or nightmares one time per week and physiological reactions one time a week with mild intensity and a quick recovery.  Symptoms such as flashbacks were nearly absent, occurring maybe one time last year but external and internal reminders were mild, occurring one to two times per week.  The examiner reported that the Veteran's PTSD remained essentially the same as the previous examination while noting there is some symptoms reporting inconsistency.  In so indicating, he found the Veteran's PTSD symptoms have not risen to an objective level to warrant a rating. 

The Veteran stated that he had worked at a nursery from 1992 until his retirement in 2011.  He said now drives and supplies the stores with plant material.  From a review of the record, his current work appears to be seasonal in nature.

At the November 2012 Board hearing, the Veteran reported worsening PTSD symptoms since the May 2012 VA examination.  He testified that he did not have a lot of friends and generally stayed at home.  He asserted that he did not participate in any social groups or attend neighborhood gatherings.  He described that he had difficulty sleeping and the need to use notes at work because of memory loss.  He endorsed increased anxiety since the last examination, which contributed to his being unable to do things he loved like hunting and fishing. 

The clinical findings noted in the VA examinations as well as the Veteran's competent and credible lay testimony, show his PTSD manifested with symptoms that include mild memory impairment, mild sleep impairment, experiencing nightmares once a week, and progressively more limited social interactions due to a depressed mood.  The Veteran further reported flashbacks which may occur once a year as well as mild physiological reactions with a very quick recovery.  These symptoms are overall characterized as mild in nature.  Notably, the Veteran did not require any psychiatric treatment to manage his PTSD symptoms during this period, which also supports a finding that his symptoms are milder in nature.  While the April 2011 and May 2012 VA examinations opined the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks, considering the Veteran's November 2012 hearing testimony regarding a decrease in his ability to socialize and participate in the activities he previously loved doing as a result of his depressed mood, the Board finds his symptoms more closely approximates the 30 percent disability rating.

Rating in Excess of 30 Percent

A more recent examination was performed in February 2015 to evaluate the nature and severity of the Veteran's present PTSD symptoms.  At that time, the examiner opined the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Anxiety and chronic sleep impairment were documented as specific symptoms of the Veteran's PTSD.  

The examiner further indicated he would assign a GAF score of 61 to the Veteran, which represents mild symptoms of depressed mood and insomnia along with some difficulty in social, occupational, or school functioning, including occasional truancy and theft within the house.  Generally, however, he is well functioning and has some meaningful interpersonal relationships.  Additionally, the Veteran is working at this time.  He is employed as a part-time truck driver with R.C.E. where he may work 20 to 30 hours per week.  

Based on the foregoing, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for a 50 percent evaluation.  That is, the cumulative findings do not reflect occupational and social impairment with reduced reliability and productivity.  The Veteran did not testified to, nor does the objective evidence of record reflect, any issues with difficulty understanding complex commands and experiencing no panic attacks.  There is also no evidence to suggest that he has had any impairment judgment during this period of time and has maintained the ability to successful work, performing seasonal work.

The Veteran suffers mild symptoms including a depressed mood and sleep difficulties while maintaining social interactions and relationships.  He does have strained to non-existent relationships with his children.  However, the record also shows that he maintains a positive relationship with his sister, that he keeps friends, and enjoys some social activities.  The Veteran's mild symptomatology is evidenced by a GAF score of 61.  While the Board notes the Veteran's representative's contention that his PTSD symptoms "produces a significant impact on his occupational and social impairment", the objective evidence does not support this contention.  In fact, the record reflects the Veteran is still employed part-time as a truck driver and the February 2015 examiner indicated the Veteran is well functioning and has some meaningful interpersonal relationships.  The ability to continue working taken in conjunction with his ability to maintain personal relationships with others does not raise to the level of a significant impact on his abilities to function.

Furthermore, there is no evidence of impaired judgment or thinking as well as difficulty establishing and maintaining social relationships which would support an increase rating of 50 percent for the period at issue.


The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  There is no evidence of impaired judgment, more than weekly panic attacks or difficulty establishing and maintaining effective work and social relationships.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

The Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  Notably, the Veteran is presently employed and makes no contention that his PTSD symptoms affect his ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial 30 disability rating for PTSD prior February 11, 2015 is granted.

Entitlement to an initial disability rating higher than 30 percent for service-connected PTSD is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


